Title: From Thomas Jefferson to Samuel A. Otis, 8 February 1802
From: Jefferson, Thomas
To: Otis, Samuel A.


          
            Feb. 8. 1802.
          
          Th: Jefferson presents his salutations & respects to mr Otis. he observes on examining his press copy of the nominations of Jan. 6. in the 4th. page & 4th. line from the bottom, he miscopied Jonah Thompson, & wrote it Josiah which he prays mr Otis to suffer Capt. Lewis to correct with his pen.
          in the same list of justices, John Laird is named instead of Benjamin Moore, the latter having been commissioned, and not the former. perhaps this last error cannot be corrected but by a message, and may therefore stand until he sends one on the subject of these nominations: for he has, within these two days recieved information from the clerk’s office of the county that one of the gentlemen has resigned & three others have never qualified, in whose places therefore it will be necessary to substitute others, so soon as proper persons can be found. he understands the Senate are disposed to let these nominations lie a while.
        